Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 09/23/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2014198649A1(JP’649).

was obtained. The average particle diameter and specific surface area derived using the BET method are 17.0 nm and 163 m2/g and the average particle diameter derived from an image showing a particle using a transmission electron microscope is 19.2 nm ([0057], [0058],[(0064]-[0067], table 1). It appears that the calculated density according  to  the  instant  application formula of the silica particles disclosed in JP’649 based on the value of the BET specific surface area and particle size for the silica particles is read on the instant application’s density.
Regarding claim 2, JP’649 discloses producing a high-purity spherical silica sol containing no metal impurities by hydrolysis of silicon alkoxide([0001]).
Regarding claim 4, JP’649 disclosing that alkylamine instead of ammonia  having a boiling point of 100° C. or less is used as a hydrolysis catalyst([0004]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2014198649A1(JP’649).
Regarding claims 2- 3, JP’649 discloses a high purity silica dispersion having a concentration of 20.0 mass% and a pH of 7.3. The viscosity measured at 25°C using a B-type viscometer is 8.9 mPa-s, and a dynamic scattering particle size of 18.6 nm
was obtained. The average particle diameter and specific surface area derived using the BET method are 17.0 nm and 163 m2/g and the average particle diameter derived from an image showing a particle using a transmission electron microscope is 19.2 nm ([0057], [0058],[(0064]-[0067], table 1). It appears that the calculated density according to the instant application formula of the silica particles disclosed in JP’649 based on the value of the BET specific surface area and particle size for the silica particles is read on the instant application’s density.
	JP’649 discloses producing a high-purity spherical silica sol containing no metal impurities by hydrolysis of silicon alkoxide([0001]). Thus  it  reasonable  to  expect  that the  elements listed  in  claim  2  is near  nil.  JP’649 discloses that at the end of the reaction the silicon alkoxide has a concentration of 4 mol /1 or less ([0025]). Thus  the  prior  art   teaches  the  at  least  overlapping  range  since  the  amount  of less  than  4 mole/l can be zero. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “encompassing” ranges, and overlapping or encompassing ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 4, JP’649 discloses that ammonia as a hydrolysis catalyst or an alkylamine having a boiling point of 100° C. or less can be easily removed by distillation or the lie([0018]). The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “encompassing” ranges, and overlapping or encompassing ranges  have been held to establish prima facie obviousness (MPEP 2144.05).
	Regarding claim 5, JP’649 discloses that at the end of the reaction the silicon alkoxide has a concentration of 4 mol /1 or less ([0025]). Thus  the  prior  art   teaches  the  at  least  overlapping  range  since  the amount  of  less  than  4 mole/l can be zero. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “encompassing” ranges, and overlapping or encompassing ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731